Title: To Thomas Jefferson from Joseph Gardner Swift, 6 July 1824
From: Swift, Joseph Gardner
To: Jefferson, Thomas


                        
                        
                            New-York
                            6th July 1824
                    Gen. Swift’s respects to President Jefferson and acknowledging the receipt of His letter of Rallay Pearsons —will be sent by the next Richmond Packet to Col. Peyton,—for the sake of safety a letter of advice & a Bill Lading will be sent to Col. Peyton.—When Mr. Jefferson has done with  will he be pleased to request Col Peyton to return it.—All the Banks of Inventions pour bien batir are at the close of the large Work between pages 279 & 327.Gen.’s has had the honour to receive President Jeffersons letter  relative to appropriating the funds of the U.S. Mily Philosa Society to endow the Lyceum of Natural History.—